Citation Nr: 0522481	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  03-18 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	 Entitlement to a disability rating in excess of 30 
percent for residuals of service-connected pulmonary 
tuberculosis with restrictive disease prior to March 12, 
2004.

2.	 Entitlement to an increased evaluation in excess of 60 
percent for residuals of service-connected pulmonary 
tuberculosis with restrictive disease.


REPRESENTATION

Veteran represented by:	Jewish War Veterans of the 
United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from an April 2001 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied a rating in excess of 30 
percent for pulmonary tuberculosis (PTB), with restrictive 
lung disease.

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge at the RO in October 2003.

In March 2004, the Board remanded this matter for further 
development along with appealed issues of entitlement to a 
total rating based on individual unemployability (TDIU) based 
on service connected disabilities and an issue of entitlement 
to an earlier effective date for a 30 percent initial 
evaluation for anxiety disorder.  The Board also disposed of 
an appeal of a claim for clear and unmistakable error (CUE) 
in assigning a zero percent rating for pulmonary tuberculosis 
effective November 17, 1961.  

While the remand was pending, the RO granted entitlement to 
TDIU in a March 2005 rating decision.  Also while the matter 
was on remand status, the veteran withdrew his claim for 
entitlement to earlier effective date for a 30 percent 
evaluation for anxiety disorder in a signed March 2005 
document.  These issues are therefore no longer before the 
Board.  

The March 2005 rating decision also granted a 60 percent 
rating for the PTB effective March 12, 2004 and also granted 
a 50 percent initial rating for anxiety disorder.

The Board notes that the March 2004 Board determination 
mistakenly worded the effective date issue regarding the 
anxiety disorder to be that of entitlement to an increased 
evaluation in excess of 30 percent for anxiety disorder.  
However a review of the body of the remand itself, as well as 
the procedural history of the remand, clearly indicates that 
the issue in appellate status was the effective date assigned 
to the 30 percent evaluation for anxiety disorder.  There is 
no evidence that the veteran has disagreed with either the 30 
percent rating assigned for the anxiety disorder in April 
2003 or the 50 percent rating assigned in March 2005.  
Therefore there is no issue of entitlement to an increased 
rating for anxiety disorder currently in appellate status.  


FINDINGS OF FACT

1.  The veteran's pulmonary tuberculosis was diagnosed in 
service in April 1946 and was shown to be moderately advanced 
when it was active.  It became inactive in July 1948.

2.  Service connection for active pulmonary tuberculosis was 
granted by the RO in a May 1946 rating decision and the 
disease was redesignated as inactive in a December 1950 
rating decision that assigned downwardly staged ratings from 
100 percent from December 1, 1945 to noncompensable as of 
November 17, 1961.  An April 1997 rating subsequently granted 
a 30 percent rating.

3.  Prior to March 9, 2004, the veteran's residuals of 
pulmonary tuberculosis consisted of restrictive lung disease 
resulting in shortness of breath, but with pulmonary test 
function results that were well within the criteria for a 30 
percent evaluation.  

4.  Evidence reflects that as of March 9, 2004 the veteran's 
pulmonary function results revealed his Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)) was 49 percent.  

5.  The veteran's pulmonary tuberculosis residuals are not 
shown to cause any pulmonary test results of less than 40 
percent of predicted value, nor is there shown to be a 
maximum exercise capacity of less than 15 ml/kg/min, nor is 
there evidence of cor pulmonale, pulmonary hypertension nor 
is there a need for outpatient oxygen therapy.   


CONCLUSIONS OF LAW

1.  As of March 9, 2004, but no earlier, criteria for a 
rating of 60 percent disabling for the veteran's service-
connected pulmonary tuberculosis are met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.2, 4.10, 4.97, Diagnostic Code 6722 (for disabilities in 
effect as of August 19, 1968); Diagnostic Code 6845 (2004).

2.  The criteria for a rating in excess of 60 percent 
disabling for the veteran's service-connected pulmonary 
tuberculosis are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.97, 
Diagnostic Code 6722 (for disabilities in effect as of August 
19, 1968); Diagnostic Code 6845 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the instant case, the initial unfavorable 
agency decision was made prior to any notification of the 
VCAA was sent.  However, upon review, the Board finds that 
the lack of such a pre-agency of original jurisdiction-
decision notice did not result in prejudicial error in this 
case.  

The VA provided the veteran with notification of the duty to 
assist in a March 2004 letter.  In this letter, the veteran 
was told of the requirements to establish an increased rating 
for his claim, of the reasons for the denial of his claim, of 
his and VA's respective duties, and he was asked to provide 
information in his possession relevant to the claim.  The 
duty to assist letter and the SSOC specifically notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.    

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
After receipt of the content-complying letter in March 2004, 
the claim was readjudicated based upon all the evidence of 
record.  There is no indication that the disposition of this 
claim would have been different had he received pre-AOJ 
adjudicatory notice pursuant to section 5103(a) and § 
3.159(b).  Accordingly, any such error is nonprejudicial.  
See 38 U.S.C. § 7261(b)(2).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  Service medical records were previously obtained and 
associated with the claims folder.  Furthermore, VA medical 
records and private medical records were obtained and 
associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The Board specifically remanded this matter in March 
2004 for the purpose of obtaining current pulmonary function 
testing.  The evidence of record includes several examination 
reports, and the most recent examination report of October 
2004 reflects that the veteran failed to appear for a VA 
examination for pulmonary testing scheduled for August 2004, 
as per the Board's remand instructions.  Nevertheless private 
PFT results from March 2004 are noted to be of record.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  



II.  Increased Rating

Service connection was established for the veteran's 
pulmonary tuberculosis by a May 1946 rating decision, later 
amended by another rating issued within the same month.  The 
evidence in support of these decisions revealed that the 
veteran was hospitalized in April 1946 and diagnosed with 
PTB, moderately advanced, with duration of symptoms said to 
have been about four months.  A November 1946 summary shows 
the veteran was hospitalized from April 1946 to November 1946 
for pulmonary tuberculosis.  The treatment provided during 
that hospitalization included right intrapleural 
pneumothorax, right pneumolysis, right phrenic crush and 
pneumoperitoneum.  He was assigned a 100 percent rating for 
active tuberculosis, effective December 1, 1945 by the RO in 
its May 1946 amended rating decision.  

A July 1948 VA examination report diagnosed tuberculosis, 
pulmonary, chronic, with therapeutic pneumothorax, but 
indicated that the veteran's pulmonary disease was arrested.  
A November 1950 VA examination diagnosed tuberculosis, 
pulmonary, moderately advanced, arrested, with therapeutic 
pneumothorax on the right.  Thereafter, a December 1950 
rating decision determined that the 100 percent rating was 
considered 100 percent disabling through November 16, 1952 
then reduced to 50 percent effective November 17, 1952, then 
to 30 percent effective November 17, 1956, and to zero 
percent (noncompensable) effective November 17, 1961.  The 
noncompensable rating was continued in subsequent rating 
decisions until a March 1997 rating decision granted a 20 
percent rating.  An April 1997 rating decision then granted a 
30 percent rating which was upheld by a September 1998 Board 
decision and has remained in effect up through the current 
rating on appeal.  

The record indicates that the veteran initiated the current 
increased rating claim in May 2000.  Among the records he 
submitted was a January 2000 pulmonary function test (PFT) 
which revealed an FVC of 69% predicted pre-bronchodilator, 
78% predicted post bronchodilator; FEV1 of 63% predicted pre-
bronchodilator, 69% predicted post bronchodilator; FEV1/FVC 
of 78% predicted pre-bronchodilator, post bronchodilator not 
predicted.  DLCO was 62% predicted.  

He underwent a VA medical examination for this disability in 
July 2000.  The examination noted the history of his PTB 
infection, hospitalization and of pneumothorax and 
pneumoperitoneum treatments, which resulted in the right 
diaphragm becoming paralyzed to a costophrenic nerve.  Since 
then he has had shortness of breath.  He described being 
turned down for multiple jobs due to his tuberculosis or the 
cavitary lesion in his right lower base.  He indicated that 
after being discharged from the hospital of having night 
sweats and coughing, but currently he had a decreased cough 
but continued high sputum production, no night sweats and no 
weight loss.  He currently denied any hemoptysis or anorexia 
at this time.  When asked about dyspnea on exertion, he 
stated that he had dyspnea on exertion but this was secondary 
to coronary artery disease and poor artery function.  He 
denied any asthma and was unable to take any medications to 
help with bronchodilation secondary to heart problems.  He 
was noted to have undergone INH therapy from 1967 through 
1967, although half the time he was on a placebo.  He needed 
no oxygen at this time.  He did have difficulty doing 
anything strenuous secondary to his heart.  Part of this may 
be due to his lung disease, but this was difficult to tell.  
His past medical history was positive for PTB and coronary 
artery disease as well as acute myocardial infarctions from 
the LAD distribution of his heart.  He was noted to have had 
open-heart surgery in 1969 with coronary bypass as well as 
angioplasty and stent placement in the LAD.  

The physical examination revealed his lungs to have bilateral 
rales up to the bottom of the scapula bilaterally.  Those 
were both anterior and posterior.  He was five foot four and 
weighed 150 pounds.  His blood pressure was 140/76, 146/80 
and 143/78.  Heart rate was regular rate and rhythm with a 
grade 3/6 systolic ejection fraction murmur radiating to the 
left axilla.  The impression rendered in July 2000 was PTB, 
status post treatment, cannot rule out active, may need 
further treatment.  Also diagnosed was significant coronary 
artery disease with cardiomyopathy and right pleural 
effusion.  

A July 2000 chest X-ray yielded the following impression:  1. 
Right sided pleural effusion and poorly defined opacification 
consistent with air space disease seen at the right lower 
lobe, cannot exclude active tuberculosis.  There was evidence 
of healed granulomatous disease.  2.  Left ventricular 
contour and tortuous aorta consistent with hypertension.  3.  
Status post cholecystectomy.  The density described by the 
X0ray report was believed to be a calcified pleural plaque.  
It was not a pulmonary nodule or bone island.  

An August 2000 fluoroscopy revealed an impression of no 
peridoxal movements in the diaphragm noticed to suggest 
phrenic nor paralysis; the movement of the right 
hemidiaphragm was less in comparison to the left.  An August 
2000 X-ray revealed findings of suboptimal inspiration, 
cardiomegaly with old healed granulatomous disease and right 
apical pleural thickening with pleural reaction in the right 
and volume loss in the right upper lobe.  Comparison with old 
exam would be helpful.  

An August 2000 VA pulmonary function report indicated that 
spirometry showed a combined picture of mild obstructive 
airways disease based on a FEV1/FVC ratio of 65% predicted 
and a mild restrictive ventilatory process as well as based 
upon a total lung capacity of 73% predicted.  This gave rise 
to an FEV1 that was mildly decreased at 1.46 liters (71% 
predicted.)  There appeared to be no significant response to 
bronchodilator therapy.  Lung volumes indicated no air 
trapping.  Diffusion capacity was normal at 99% predicted 
when alveolar volumes are taken into consideration.  Flow 
volume loop shows no evidence of upper airway obstruction, 
though this seemed to indicate a moderate degree of 
obstructive airways disease.  The impression rendered was 
combined picture of mild obstructive airways disease along 
with a mild restrictive ventilatory process, FEV1 maintained 
at 1.46 liters (71% predicted), no significant response to 
bronchodilator therapy, lung volumes indicating no 
significant air trapping, normal diffusion capacity and flow 
volume loop showing no evidence of upper airway obstruction.  

A September 2000 VA examination revealed a history of PTB 
diagnosed in 1946, corrected from the previous examination's 
onset date of 1996.  He was noted to have spent one year in 
inpatient treatment.  Treatment included a pneumoperitoneum 
treatments instituted to attempt to close a cavitary lesion 
in the lower right lung, which was unsuccessful due to 
discomfort.  Pneumothorax therapy was then carried out over 
five years, with conversion of the sputum from positive to 
negative.  The sputum has remained negative ever since.  
Further procedure of a right phrenic nerve crush resulted in 
a permanently paralyzed right diaphragm, with shortness of 
breath and limited exercise capacity.  The veteran was noted 
to have enrolled in a VA study of INH versus placebo in the 
mid 1960's, which was adequate therapy for his arrested PTB.  
He was noted to have had a history of cardiac surgery to 
treat angina pectoris.  He also had a histor of having at one 
time smoked 1 pack a day of cigarettes and intermittent pipe 
smoking, but now no longer smoked.  On examination, he was 
five foot four tall, weighed 153 pounds.  He had bilateral 
medium crackles at both lung bases, which were partially 
clear on cough.  A previously described 3/6 systolic ejection 
murmurs radiating to the left axilla was heard.  There was 
well healed right sided chest muscle atrophy over his right 
thoracic scar with reduced right lung expansion and dullness 
to percussion at the right base.  The impression was as 
follows 1.  PTB, inactive, status post phrenic nerve crush 
with permanently paretic right diaphragm.  By history, most 
certainly service connected from military diagnosed in 1946 
and previously treated by the military, VA and private 
providers.  2. Vineburg procedure with bilateral internal 
mammary artery implants and stent, LAD on medication for CHF 
(congestive heart failure) for 2 years.  3.  Limited lung 
function secondary to #1 and to a lesser degree, #2.  
Reference was made to PFT studies dated the same month.  

The September 2000 PFT report revealed the following 
findings.  The FEV1 was moderately reduced.  FVC was reduced.  
FEF 25-75 was reduced.  After bronchodilator administration, 
there was a significant increase in FEV1, FVC and FEF 25-75.   
DLCO was moderately reduced.  The impression was that there 
was a moderate obstructive ventilatory defect.  A significant 
response to bronchodilators indicated a reversible component 
to the obstruction.  The response in the FEF 25-75 to 
bronchodilators may be consistent with a component of 
reversible small airway disease.  There was evidence of mild 
gas trapping and a moderate gas exchange abnormality.  The 
raw results revealed an FVC of 73% predicted pre-
bronchodilator, 85% predicted post bronchodilator; FEV1 of 
68% predicted pre-bronchodilator, 78% predicted post 
bronchodilator; FEV1/FVC of 77% predicted pre-bronchodilator, 
post bronchodilator not predicted.  DLCO was 61% predicted.  

An October 2000 addendum to the VA examination indicates that 
the veteran was advised to have a CT scan of his chest to 
better characterize disease activity in the right lung.  
Tests were approved by the VA, but were refused by the 
patient.  The addendum included a statement that the FEV1 was 
the most appropriate test for lung/pulmonary function. 

An August 2002 pulmonary consult result contained a PFT 
interpretation which stated that the FEV1 was mildly reduced, 
the FVC was reduced and the DLCO was moderately reduced.  The 
PFT impression was that there was a moderate ventilatory 
defect, mild gas trapping, and moderate gas exchange 
abnormality.  There was no significant change since the last 
PFT's done in September 2000.  

An August 2002 chest X-ray revealed an impression of no new 
findings to suggest active pneumonitis and interval changes 
of placement of a pacemaker in an individual who has 
previously undergone mediastinal surgery.  Among the findings 
was that the cardiothoracic ration was normal in size, with 
some accentuation of the left ventricular apex.  

The report of a September 2002 VA examination related the 
medical history of treatment for PTB, including the 
pneumoperitoneum, one treatment with phrenic crush and 
multiple pneumothorax treatments over several years.  This 
report indicated that the veteran never smoked and had no 
history of asthma prior to his PTB.  Physical examination 
revealed him to be well nourished and in no acute distress.  
He was 64 inches tall and weighed 150 pounds.  He had normal 
blood pressure and respirations were 16 and regular.  Heart 
rate had regular rate and rhythm of 60 a minute.  His lungs 
exhibited clear breath sounds throughout his lung fields.  
There were no wheezes, rales or rhonchi.  There was no cough 
with deep breathing.  He had a very brief cough during the 
lengthy interview.  He was not polycythemic or desaturated.  
He had normal color to his lid conjunctivae and palmar 
creases.  There was no evidence of clubbing.  The diagnoses 
included as follows.  1.  History of PTB, inactive since the 
late 1940's.  2.  Restrictive pulmonary disease as a residual 
of the pleuritis caused by the disease as well as by the 
phrenic nerve crush treatment.  The examiner further 
commented that the veteran has not had any reactivation of 
his PTB, but that his pulmonary residuals of the PTB were 
from the phrenic nerve crush and pleuritis he had from the 
disease and treatment.  Both these conditions caused 
restriction of pulmonary function over the years and his 
records have shown that he has mild restrictive disease and 
this has been a fairly stable problem.  He also has had some 
development of obstructive disease over time and in recent 
years on PFT readings, the comments have been more addressed 
to the obstructive component rather than the restrictive 
component, but they have also noted that there has been 
little change from one evaluation to the next.  The examiner 
also commented that it was as likely as not that the 
veteran's coronary obstructive pulmonary disease (COPD) was 
as likely as not related to his PTB.  

The veteran testified at his October 2003 Travel Board 
hearing that he had a cavity in the lower lobe of his right 
lung and that this greatly affected his ability to breathe.  
He indicated that he could not walk any distances.  His wife 
testified that he had trouble walking to the hearing and 
feared he might pass out.  His wife testified that he 
exhibits visible signs of shortness of breath and that it 
affected his voice.  His wife testified that she believed his 
shortness of breath had worsened since his last pulmonary 
function testing.    

A January 2003 chest X-ray yielded an impression of no acute 
cardiopulmonary process.  There was a nodular density in the 
right lung which appeared to be partially calcified, though a 
CT was recommended to further evaluate.  The impression was 
possible malignancy, follow up needed.  A follow up CT scan 
from February 2003 revealed pertinent findings of multiple 
calcified plaques in the right hemithorax, likely 
postinflammatory in nature.  The nodule on the chest film was 
felt to be a calcified pleural plaque in the anterior right 
upper hemithorax.  There was mild volume loss of the right 
lung.  Also noted was a noncalcified granuloma of the left 
lower lobe stable by chest film.  

A December 2003 private hospital record reveals treatment for 
complaints of cough, fever and shortness of breath that began 
two and a half days earlier.  He was noted to have a history 
of PTB with scar tissue and nodules in the right lung field.  
Physical examination revealed him to have a temperature of 
100.7, blood pressure of 103/61, pulse 68, respiratory rate 
24.  There were rhonchi at the right base and halfway up the 
lung field.  His left side was clear.  Cardiac findings 
revealed a normal S1 and S2, with no murmurs or gallops 
noted.  He was sent for an X-ray said to show chronic 
changes.  He did have some elevation of the right 
hemidiaphragm and he looked a little hazy at the left base, 
the significance of which was unknown.  Electrocardiogram 
showed T-wave inversion in the anterior leads.  The final 
impression was pneumonia, dyspnea and transient hypotension.  

A November 2003 letter from the veteran's private physician 
stated that the veteran experienced breathing problems with 
the least amount of exertion and was totally disabled.  

A March 2004 chest X-ray yielded findings of a stable 
appearance of the chest with calcified pleural plaque along 
the posterior right hemidiaphragm and volume loss in the 
right lobe.  A CT of the chest from the same month yielded an 
impression of unchanged calcified granuloma in the left lower 
lobe.  Also diagnosed was a calcified pleural plaque in the 
right lower lobe, and along the right hemidiaphragm 
posteriorly.  The findings could be related to an old 
granulomatous infection, old hemothorax or previous asbestos 
exposure.  

A March 9, 2004 PFT report from a private hospital revealed 
an FVC of 53% predicted pre-bronchodilator, 58% predicted 
post bronchodilator; FEV1 of 56% predicted pre-
bronchodilator, 62% predicted post bronchodilator; FEV1/FVC 
of 107% predicted pre-and post bronchodilator.  DLCO was 49% 
predicted.  

A March 12, 2004 PFT report interpreted the PFT findings as 
showing moderate obstructive physiology with a 10 percent 
improvement in the FEV1 bronchodilator.  The MVV was mildly 
to moderately reduced at 69% predicted and the total lung 
capacity was mildly to moderately reduced due to superimposed 
mild to moderate restrictive physiology.  The diffusion 
capacity was severely reduced at 49 percent of predicted 
value, which is out of keeping with the lower lung volume and 
may be due to superimposed anemia or pulmonary vascular 
disease.  

A March 2004 report from the private physician stated that 
the veteran was dyspneic with any significant activity as 
expected due to his multiple medical problems.  The physician 
commented that PFT studies showed moderate obstructive 
physiology with a 10% improvement in the FEV1 post 
bronchodilator.  His total lung capacity was mildly reduced, 
consistent with superimposed restrictive physiology.  His 
diffusing capacity was noted to be severely reduced at 49 
percent of predicted, consistent with emphysema from smoking 
as well as restrictive physiology.  The restriction was 
likely due to his previous TB surgery on the right.  His CAT 
scan showed a calcified granuloma in the left lower lobe and 
he had a calcified pleural plaque on the right with some 
elevation of the right hemidiaphragm due to old PTB in the 
1940's.  Nothing looked new or acute.  The veteran gave a 
history of a recent heart cath in February 2004, which showed 
both stents were okay, and he had diffuse significant small 
vessel disease.  Physical examination revealed a blood 
pressure of 122/60, weight 144 pounds, pulse 66 and regular, 
respirations 18.  His room air O2 saturation was 97 percent.  
His lungs showed decreased breath sounds bilaterally more so 
on the right base.  Heart showed regular rate and rhythm with 
a pacemaker in place.  

A May 2004 letter from the veteran's private doctor stated 
that the veteran suffers from numerous medical problems, one 
of which was his pulmonary situation for which he continued 
to suffer significant breathing problems secondary to his 
previous PTB.  The doctor opined that the veteran had 
problems with activities of daily living and walking due in 
part to his respiratory difficulties and dyspnea on exertion.  
The examiner noted that the veteran had a severely restricted 
diffusion capacity of 49 percent of predicted.  

An October 2004 VA examination report reveals that the 
examiner attached the report of the September 2004 VA 
examination and referred to that report for the veteran's 
medical history.  The examiner then noted that the veteran 
was scheduled for a PFT test for August 2004 to document his 
current pulmonary condition, but that he failed to appear for 
this test.  The examiner then recited the findings from the 
most recent VA PFT findings from August 2002.  These results 
showed that he had an FEV1 of 73.2% and an FEV/FVC ration of 
72%.  DLCO was described as "moderately reduced" with no 
numeric value attached to it.  

The examiner then commented about whether the veteran's 
service connected disorders rendered him unemployable by 
stating that it was not possible to determine this without 
resorting to mere speculation due to advanced age.  The 
examiner attached a July 2004 progress note which addressed 
various medical problems besides his PTB residuals.  These 
included findings of coronary artery disease (CAD) with CABG 
and PTCA with stent in 1999 and pacemaker in 2001, 
hypertension, hyperlipidemia and osteoarthritis of the hip 
and knee.  He was noted to have angina even with mild 
activity such as walking a short distance, relieved with 
nitroglycerin.  He also was noted to walk slowly due to 
chronic right hip and knee pain.   

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder. See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7 (2004). Any 
reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran. See 38 C.F.R. § 4.3 (2004).  
When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind. Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In cases where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria. See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The Rating Schedule provides that, with respect to rating 
coexisting respiratory conditions, ratings under Diagnostic 
Codes 6600 through 6817 and 6822 through 6847 will not be 
combined with each other. Where there is lung or pleural 
involvement, ratings under diagnostic codes 6819 and 6820 
will not be combined with each other or with diagnostic codes 
6600 through 6817 or 6822 through 6847. A single rating will 
be assigned under the Diagnostic Code which reflects the 
predominant disability with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such elevation.  However, in cases protected by the 
provisions of Pub. L. 90-493, the graduated ratings of 50 and 
30 percent for inactive tuberculosis will not be elevated. 38 
C.F.R. § 4.96(a) (2004).

Public Law 90-493 repealed section 356 of title 38, United 
States Code which had provided graduated ratings for inactive 
tuberculosis.  The repealed section, however, still applies 
to the case of any veteran who on August 19, 1968, was 
receiving or entitled to receive compensation for 
tuberculosis.  The use of the protective provisions of Pub. 
L. 90-493 should be mentioned in the discussion portion of 
all ratings in which these provisions are applied.  For 
application in rating cases in which the protective 
provisions of Pub. L. 90-493 apply, the former evaluations 
pertaining to pulmonary tuberculosis are retained in 38 
C.F.R. § 4.97.  38 C.F.R. §§ 4.89, 4.96(a) (2004).

In cases where entitlement was in effect on August 19, 1968, 
the rating schedule provides a total rating for inactive 
pulmonary tuberculosis for a period of two years after the 
date of inactivity.  Thereafter, a 50 percent rating will be 
in effect for four years (or in any event, to six years after 
the date of inactivity) and a 30 percent rating will be in 
effect for five additional years (or to 11 years after the 
date of inactivity).  Following far advanced lesions, 
diagnosed at any time while the disease process was active, a 
minimum 30 percent rating will be assigned.  Following 
moderately advanced lesions, a 20 percent rating will be 
assigned thereafter, provided there is continued disability, 
emphysema, dyspnea on exertion, impairment of health, etc.  
Otherwise, a noncompensable rating is assigned.  These 
ratings are not to be combined with ratings for other 
respiratory disabilities.  Following thoracoplasty, the 
rating will be for removal of ribs combined with the rating 
for collapsed lung.  Resection of ribs incident to 
thoracoplasty will be rated as removal. 38 C.F.R. § 4.97, 
Diagnostic Code 6722.

The rating criteria for chronic inactive pulmonary 
tuberculosis in cases initially evaluated after August 19, 
1968, depends on the specific findings, and are rated as 
interstitial lung disease, restrictive lung disease, or, when 
obstructive lung disease is the major residual, as chronic 
bronchitis.  Thoracoplasty is rated as removal of the ribs 
under Code 5297. 38 C.F.R. § 4.97, Diagnostic Code 6731 
(2004).

In this case the residuals of the veteran's pulmonary 
tuberculosis have been evaluated as restrictive lung disease.  
The following General Rating Formula is to be used for 
evaluating Restrictive Lung Disease disabilities (diagnostic 
codes 6840 through 6845):  A 100 percent rating is to be 
assigned when the FEV-1 is less than 40 percent of predicted 
value, or the ratio of Forced Expiratory Volume in one second 
to Forced Vital Capacity (FEV-1/FVC) is less than 40 percent, 
or Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) is less than 40-percent 
predicted, or the maximum exercise capacity is less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or there is cor pulmonale (right heart failure), 
or right ventricular hypertrophy, or pulmonary hypertension 
(shown by Echo or cardiac catheterization), or episode(s) of 
acute respiratory failure, or there is a requirement for 
outpatient oxygen therapy.  With an FEV-1 of 40 to 55 percent 
predicted, or FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 
40 to 55 percent predicted, or maximum oxygen consumption of 
15 to 20 ml/kg/min (with cardiorespiratory limit), a 60 
percent rating is assigned. A 30 percent evaluation is 
warranted for an FEV-1 of 56 to 70 percent predicted, or and 
FEV-1/FVC of 56 to 70 percent, or DLCO (SB) 56 to 65 percent 
predicted. When the FEV-1 is 71 to 80 percent predicted, or 
FEV-1/FVC is 71 to 80 percent, or DLCO (SB) is 66 to 80 
percent predicted, a 10 percent rating is to be assigned.  Or 
rate primary disorder.

Note (1): A 100-percent rating shall be assigned for pleurisy 
with empyema, with or without pleurocutaneous fistula, until 
resolved.

Note (2): Following episodes of total spontaneous 
pneumothorax, a rating of 100 percent shall be assigned as of 
the date of hospital admission and shall continue for three 
months from the first day of the month after hospital 
discharge.

Note (3): Gunshot wounds of the pleural cavity with bullet or 
missile retained in lung, pain or discomfort on exertion, or 
with scattered rales or some limitation of excursion of 
diaphragm or of lower chest expansion shall be rated at least 
20-percent disabling.  Disabling injuries of shoulder girdle 
muscles (Groups I to IV) shall be separately rated and 
combined with ratings for respiratory involvement. 
Involvement of Muscle Group XXI (DC 5321) however, will not 
be separately rated. 61 Fed. Reg. : 46720-46731 September 5, 
1996 effective October 7, 1996.

The evidence prior to March 2004 reflects that the veteran's 
PTB was moderately advanced when it was active in 1946 and 
the active disease was arrested by July 1948.  More than 50 
years have passed since the disease was active.  Thus the 30 
percent rating in effect prior to March 12, 2004 is in excess 
of the 20 percent residual amount allowable for inactive PTB 
with moderately advanced lesions, provided there is continued 
disability, emphysema, dyspnea on exertion, impairment of 
health, etc.  See Diagnostic Code 6722.  

Since the veteran is in receipt of a rating in excess of that 
allowed for residuals of moderately advanced PTB too far 
remote in time from active infection to warrant a higher 
rating than 30 percent, the Board must consider whether the 
veteran's residual disability of restrictive lung disease 
warrants a rating in excess of that amount.  A review of the 
VA examination reports and the private and VA pulmonary 
function test records clearly show that the results of such 
tests fell within the criteria for a 30 percent rating under 
Diagnostic Code 6845, both before and after bronchodilator 
usage.  The records reflect that the lowest scores recorded 
prior to March 2004 included a January 2000 PFT report 
showing a FVC of 69% and FEV1 of 63%; an August 2000 PFT 
report showing an FEV1/FVC of 65 percent predicted and a 
September 2000 PFT report showing a DLCO of 61% of predicted.  
These scores are firmly in the range for a 30 percent 
evaluation under the General Rating Formula for Restrictive 
Lung Diseases.  All other PFT scores prior to March 2004 were 
higher.

The earliest evidence showing pulmonary disability that 
warrants a 60 percent rating is the March 9, 2004 PFT report, 
in which the DLCO was recorded at 49% predicted.  This report 
is dated a few days before the actual date in which the RO 
assigned the 60 percent rating based on a March 12, 2004 
report that interpreted the PFT findings from a few days 
earlier.  

In summary, the Board finds that the evidence supports a 60 
percent rating for the PTB residuals as of March 9, 2004.  
Prior to that date, as discussed above, the preponderance of 
the evidence is against a rating in excess of 30 percent 
disabling.

Having found that a 60 percent rating is warranted for the 
PTB rating as of March 9, 2004, the Board now turns to 
whether a rating in excess of 60 percent disabling is 
warranted.  

In this case the residuals of the veteran's pulmonary 
tuberculosis have been evaluated as restrictive lung disease 
and a 60 percent rating is currently in effect, which is in 
excess of the 30 percent maximum graduated rating allowable 
under Diagnostic Code 6722, given the passage of time since 
active infection ended in July 1948.  

In order to warrant the next highest rating of 100 percent, 
the evidence would need to show the following:  FEV-1 is less 
than 40 percent of predicted value, or the ratio of Forced 
Expiratory Volume in one second to Forced Vital Capacity 
(FEV-1/FVC) is less than 40 percent, or Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)) is less than 40-percent predicted, or the maximum 
exercise capacity is less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or 
there is cor pulmonale (right heart failure), or right 
ventricular hypertrophy, or pulmonary hypertension (shown by 
Echo or cardiac catheterization), or episode(s) of acute 
respiratory failure, or there is a requirement for outpatient 
oxygen therapy.

At no point has the PFT results shown the veteran's FEV-1, 
FEV-1/FVC or DLCO to be less than 40 percent.  Although there 
is evidence of cardiovascular problems, including heart 
problems, there is no evidence of right heart failure or 
right ventricular hypertrophy and no physician has linked any 
heart problems to the PTB.  He is not shown to have suffered 
episodes of acute respiratory failure, nor has he been shown 
to require outpatient oxygen therapy.  Regarding exercise 
capacity, the most recent evidence from the veteran's 
treating physician and the VA examiner from 2004 reflects 
that the veteran is greatly limited from any sort of 
activity, not only from his PTB, but also due to nonservice 
connected factors such as his heart disorder, shown to cause 
angina while walking short distances.  Thus, while the 
evidence reflects that the veteran's PTB residuals are 60 
percent disabling, the evidence does not reflect that a 100 
percent rating is warranted for his inactive residuals. 

III.  Extraschedular Consideration

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for an extraschedular rating was not warranted.  
Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may is 
made.  The governing norm in an exceptional case is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R § 3.321(b)(1) 
(2004).  At all points in this case, the Schedule is not 
inadequate for evaluating the veteran's PTB disability.  In 
addition, it has not been shown that the PTB disability has 
required frequent periods of hospitalization.  Regarding 
interference with employment, the veteran is noted to be in 
receipt of TDIU benefits, which already factor in his PTB 
residuals.  For these reasons, an extraschedular rating is 
not warranted.




ORDER

Entitlement to a rating of 60 percent disabling for residuals 
of pulmonary tuberculosis is granted, effective March 9, 
2004, subject to regulations governing payment of monetary 
benefits.

Entitlement to a rating in excess of 60 percent disabling for 
residuals of pulmonary tuberculosis, is denied.  




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


